DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Priority
The present application was filed on 05/27/2016 and claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 62/168,597 and 62/170,390, filed on 05/29/2014 and on 06/03/2015, respectively.

Status of the Claims
Claims 1, 10-12, 22-24, 27 and 30-32 are pending; claims 22, 24, 27 and 30-31 are withdrawn; claims 1, 10-12, 23 and 32 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claim 33 under 35 U.S.C. 112(a) regarding new matter is withdrawn in response to Applicant’s amendments to the claims (claim 33 is canceled).
The rejection of claims under 35 U.S.C. 112(a) regarding insufficient written description is withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims 1 and 33 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites at lines 8 and 9, “the first and second lateral flow test strips having overlapping but non-identical ranges for cotinine”, see further the claims refer to the “ranges” again at the “wherein clause”, namely reciting “the combination of the first and second test strips results in a larger testing range for cotinine” and “where a total test range of the level of cotinine combines the overlapping but non-identical ranges for cotinine, a first one of the overlapping but non-identical ranges for cotinine result from the first type of antibody and a second one of the overlapping but non-identical ranges for cotinine resulting from the second type of antibody”. 
Given the language at the “wherein” clause and the originally filed specification (e.g., para [0007], the limitation “range” is interpreted as referring to the testing range/detection range. It is suggested that Applicant amend the claim in order to use consistent claim language 
For example, it is suggested that Applicant amend in order to recite something such as “the first and second lateral flow test strips having overlapping but non-identical testing ranges for cotinine”, and amending the “wherein clause” to recite something such as “and combination of the overlapping but non-identical testing ranges for cotinine results in a total testing range that is a first one of the overlapping but non-identical ranges for cotinine resulting from the first type of antibody combined with a second one of the overlapping but non-identical ranges for cotinine resulting from the second type of antibody” (thereby also addressing the issues discussed below for these limitations under 35 U.S.C. 112(b)).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the combination" in lines 12-13 (see “the combination of the first and second test strip”).  There is insufficient antecedent basis for this limitation in the 
Claim 1 also recites “the combination of the first and second test strips resulting in a larger testing range for cotinine”; larger is relative terminology. The claims fails to recite or indicate to what the range is larger than (larger than conventional methods, larger than either of a first or second testing range specific to the first and second testing antibodies, etc.). As a result, the claim language is indefinite as the boundaries of what the claim are unclear. 
Claim 23 recites the limitation "the first test site" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The independent claim from which 23 depends fails to previously recite “the first test site”. As such, the claims are indefinite because it is unclear what first test site the claim is referencing, especially considering the independent claim refers to two different test strips. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ramel et al., US PG Pub No. 2010/0226822A1 (previously of record, PTO-892 12/05/2018) in view of Raj et al., US Patent No. 8,721,990, Engel US Patent No. 6,716,639 B1 and Ching et al., US Patent No. 5,780,308 (IDS entered 02/19/2020).
Ramel et al. teaches a system comprising a multi-test strip device for performing immunoassays, wherein the multiple lateral flow assay test strips 34 are enclosed within a cartridge 30 that in turn can be received into a test meter (i.e., a meter configured to receive a test strip system) for the purpose of reading the results of the assay reaction carried out within the lateral flow assay test strips. See especially the abstract, [0002], [0006], [0015], [0026], [0030] and Fig. 1. The multi-test strip device of Ramel et al. similarly features a common sample pad 32 that feeds both test strips (Fig. 3C). The apparatus of Ramel et al. can also be used with blood samples [0016]. Ramel et al. teach that their disposable cartridge includes fluid control features that assist in controlling fluid flow movement from a sample receiving pad into a test strip in a desired manner [0007].
The lateral flow test strips of Ramel’s test system each have a dose end and a test end such that sample received at the dose end moves in a direction of flow to the test end (see for example as shown at Figure 4).
	Ramel et al. fails to teach the first and second lateral flow test strips have overlapping but non-identical ranges of detection for the same analyte, and fails to teach analyte that is cotinine. Ramel also fails to teach the flow strips including microparticles combined with cotinine antibody and capture zones including immobilized compounds to bind with microparticles which do not have cotinine bound thereto, the first strip having microparticles attached to monoclonal antibody (first type of antibody) and the second strip having microparticles attached to polyclonal (second type of antibody). Ramel also fails to teach a red blood cell separation membrane between the sample pad and the lateral flow test strips.
	Raj e al. teach an assay for the determination of presence and/or extent of analyte in a liquid sample over an extended concentration range comprising a first and second assay, a first 
Engel et al. teach it is well known that cotinine, a primary metabolite of nicotine, is suitable for detecting smoking by immunoassay (col. 1, lines 37-50). The art recognized that while nicotine has a biological half-life in human blood of approximately one-half hour, cotinine has a half-life of about 30-40 hours and occurs in samples such as blood, serum or urine of smokers (col. 1, lines 11-24). Engel is evidence that the prior art at the time recognized the ability to detection, by immunoassay on a dry, porous substrate (such as nitrocellulose) target analyte that is cotinine (see for example col. 3, lines 34-38, col. 4, claim 1). Engel teach detection by a marked detection reagent and an immobilized binder (abstract, col. 2, lines 4-22, for example, marked antibody and immobilized antigen, see at col. 2, Engel teach detection by, for example, competitive binding format as claimed). Further see col. 2, lines 40-53, Engel teach the label is a particle label, preferably small dyed plastic particles, especially polystyrene, or metal sols, especially gold sols.
Ching et al. teach an assay device (i.e., a system) for determining levels of analyte in a test sample, in which two or more test strips (as in each of Raj and Ramel) are used each 
Ching et al. also teach regarding antibody as a specific binding member reagent (see col. 6, lines 55-64), antibody used can be a monoclonal or polyclonal antibody, as well as a mixture of an antibody and other specific binding members, see Ching teaching details of the preparation of such antibodies and their suitability for use as specific binding members are well known to those of skill in the art.
Like Ramel, the system of Ching et al. further includes a common application pad (30) in contact with each of the lateral flow test strips (col. 14, line 52 to column 15, line 18; and Fig. 5). Additionally, Ching et al. teach that a filtration means can be placed between the sample application pad and the test strip, and that the filtration means can be used to remove red blood cells from a sample of whole blood (column 13, lines 34-62), thereby reading on a red blood cell separation membrane between the sample pad and the lateral flow test strips.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi strip system of Ramel 
The ordinarily skilled artisan would have a reasonable expectation of success because Engel is teaching/is evidence that cotinine is a analyte known to be detectable with dry, porous substrate (such as nitrocellulose) type assay devices; as such, one would have a reasonable expectation of success modifying the system of Ramel and Raj with the reagents (antibody/antigen) of Engel for competitive detection of cotinine (with compound, such as antigen, immobilized at a capture zone for binding non-bound antibody-microparticle).
Considering cotinine is detectable in samples such as blood and urine, it would have been further obvious to one having ordinary skill to have modified the system such to incorporate a filtration means (membrane) after the sample pad, as in Ching in order to remove red blood cells from samples, thereby improving detection in blood samples. 
Additionally, the ordinary skilled artisan would have a reasonable expectation of success incorporating the filtration means of Ching into the system of Ramel because like Ramel, Ching discloses a substantially similar design in that the system comprising a singular sample pad which dispenses sample by capillary action to and through multiple test strips. 
Although Ramel is silent as to whether the labeling/conjugate is a microparticle label, see further Engel does teach such microparticle labels are usable for this type of assay. The use of 
Further, although Ramel et al. and the cited art above is silent as to whether the antibody on the first strip is a monoclonal (first type at the microparticle) and the second strip is a polyclonal (second type at the microparticle), it would have been an obvious matter of design choice to have arrived at this combination, namely selecting from a finite list of possibilities to achieve the desired effect (namely the effect of establishing an extended detection range made up of the two non-identical, yet overlapping detection ranges). As indicated, the prior art recognized antibodies for detection (specific binding) could be either polyclonal or monoclonal, and the prior art recognized that details of the preparation and use of such antibodies was well known to the ordinary artisan at the time. The claims are not limited to any particular monoclonal/polyclonal antibody. 
Regarding claim 10, Ching et al. teach that the filtration means (which may be a filter, i.e. a membrane) is placed between the application pad and the test strip, such that it is capable of performing the intended recited use of vertical flow since sample flows vertically down to the strip (col. 13, line 50 to col. 14, line 3; Fig. 5).
Regarding claim 11, see the combination of the cited addresses the claim because Ramel’s system does include a cartridge holding the components, and as such the combination of 
Regarding claim 12, Ramel and the cited art does address the test strip system includes a wicking membrane in the cartridge, the cartridge holding a stack of membranes, the stack including the sample pad, the red blood cell separation membrane (of Ching), and the wicking membrane in that order; in particular, Ramel does teach a sample pad, and Ramel in view of Ching teaches a membrane for filtering following said sample pad and in contact with the nitrocellulose membrane (see for example Figure 4 of Ramel modified in view of Ching). Ramel and Ching are both teaching the membranes stacked in vertical alignment with the sample opening, and considering the combination of the prior art is teaching a shared sample pad point from which the sample originates and moves to the strips, the combination of the art is addressing wicking membrane oriented in contact with the separation membrane and with the first and second lateral flow strips as claimed.
Regarding claim 23, see as cited above, the combination of the cited art does teach microparticles having reflective properties, and further Ramel is teaching a meter that measures the level of reflection at test sites to determine level of binding (e.g., paras [0013], [0027], [0047]).
Regarding claim 32, see as cited above, Raj’s technique teaches each strip for a particular detection range, such to establish a continuous range (the art is addressing a first range and a second range that are overlapping and non-identical, one that is higher than the other, thereby addressing a first range for a higher range, a second range for a lower range).

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 112(a) for insufficient written description, see as indicated in detail previously above, the rejection is withdrawn in response to the amendments to the claims.
Although in the last action the claims were not rejected under 35 U.S.C. 103(a), Applicant presents arguments specific to Bauer (remarks page 6, cited previously during examination). Although arguments specific to Bauer are moot as the reference is not relied upon in pending rejections, Applicant further argues the claims recite that an extended range is achieved using monoclonal and polyclonal antibodies having non-overlapping range. However, although Applicant argues the claimed antibodies have non-overlapping ranges (see argument under 35 U.S.C. 103, top of the paragraph at page 6), this is not what is claimed. It appears (based on the claims and specification) that the extended range is because the claims have “overlapping but non-identical ranges for cotinine”. From the present disclosure, it is understood that combining the two different detection ranges using the claimed antibodies on the two lateral flow strips extends the range into a continuous range. 
Although Applicant argues the combination of the monoclonal and polyclonal antibody is critical, there is no evidence to support that the claimed types are critical to extend the range. Rather it appears only that what is critical is that the antibodies exhibit binding that is overlapping and non-identical (which technique that is taught by the prior art for advantageously extending detection range, for example see Raj above). The art supports that antibody specific binding partners can be either monoclonal or polyclonal (Ching et al.), the specific type does not 
For all of these reasons, Applicant’s arguments are not persuasive. See the pending grounds of rejection detailed above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641